Name: Commission Regulation (EEC) No 2062/83 of 25 July 1983 derogating from the quality standards for leeks
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 7. 83 Official Journal of the European Communities No L 202/23 COMMISSION REGULATION (EEC) No 2062/83 of 25 July 1983 derogating from the quality standards for leeks HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular the second subparagraph of Article 2 (2) thereof, Whereas the quality standards for leeks were laid down in Annex I to Commission Regulation (EEC) No 1292/81 of 12 May 1981 (3) ; Whereas experience has shown that harvesting tech ­ niques do not allow all the prescribed cleanliness criteria to be complied with completely ; whereas such a situation should be taken into account when the quality standards are laid down ; whereas sufficient experience should moreover be gained before the stan ­ dards are definitively changed ; whereas abrogations from the quality standards for leeks should therefore be allowed without the quality of the product being thereby affected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 1 For the 1983/84 marketing year, the following abroga ­ tions from the provisions of Annex I to Regulation (EEC) No 1292/81 shall apply : In title II 'Provisions concerning quality' under 'B. Classification : (i) 'Class I ', the following shall be added after the first paragraph : 'Slight traces of soil inside the shaft will be admitted.' (ii) 'Class II', the following shall be added after the first paragraph : Traces of soil inside the shaft will be admitted.' (iii) 'Class III', the last indent is replaced by the following : 'Slight traces of external soil .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels 25 July 1983 . For the Commission Poul DALSAGER Member of the Commission O OJ No L 118, 20 . 5 . 1972, p. 1 . (2) OJ No L 190, 1 . 7 . 1982, p. 7. M OJ No L 129, 15. 5. 1981 , p. 38 .